[wrecm1715407v1ntinort_image1.gif]



Exhibit 10.2
2014 INCENTIVE COMPENSATION PLAN
CALENDAR YEAR 2014


Introduction and Purpose
The Board of Directors (the “Board”) of Northern Tier Energy GP, LLC (the
“Company”), the General Partner of Northern Tier Energy LP (the “Partnership”)
has approved this 2014 Incentive Compensation Plan (the “Plan”). The purpose of
the Plan is to encourage the employees of the Company’s subsidiaries, including
Northern Tier Energy LLC (“NTELLC”), St. Paul Park Refining Co., LLC (“SPPRC”),
Northern Tier Retail LLC (“Retail”), and Northern Tier Oil Transport (“NTOT”)
(collectively, the “Northern Tier Entities”) to achieve our business objectives
and to enable the Company to attract and retain key employees through the
opportunity for performance-related incentive compensation. The Performance
Period under this Plan is January 1, 2014, to December 31, 2014.
The Plan is designed to align employee interests with those of our equity owners
through a combination of financial and non-cash measures. The primary focus of
the financial measures includes earnings before interest, taxes, depreciation,
and amortization (“EBITDA”), and achievement of our SG&A and operating budgets.
Non-cash measures include such things as individual performance and contribution
towards department or entity goals. The Company and its subsidiaries retain the
right to exercise full discretion to apply other factors in the payment of any
awards under the Plan, both positive and negative. These factors can include
such things as safety and environmental performance, operational performance,
and/or excellence in special projects or strategic initiatives. The Plan shall
be administered by the Compensation Committee (the “Committee”) of the Board, in
its sole discretion. Senior management of the Northern Tier Entities (“Senior
Management”) may make recommendations to the Committee regarding this Plan.
Eligibility* 
All regular full-time and part-time “Corporate” (Company),”Refinery” and
“Terminal” (SPPRC), “SuperAmerica” (Retail), and “Northern Tier Oil Transport”
(NTOT) employees are eligible to participate in the Plan, and references herein
to “employee” shall mean any such employee except (a) SuperAmerica employees who
work in the SuperAmerica retail stores (b) Northern Tier Bakery (SuperMom’s)
employees, (c) NTOT drivers, and (d) employees who are severed under a retention
agreement in effect between such employee and NTELLC. These excluded employees
are either eligible to participate



US 2296099v.2

--------------------------------------------------------------------------------

2014 Northern Tier Energy Incentive Compensation Plan    Page 2







in a separate program bonus plan which is not covered in this Plan document, or
are covered by a retention agreement.
Employees participating in the Plan (each, a “Participant”) will cease to
participate in the Plan effective on their date of termination, except to the
extent set forth herein under “Death or Disability” or “Retirees” regardless of
the reason for such termination. Participants must be actively employed on the
date that the bonus is paid in order to receive their bonus. Participants must
also be in a position that is covered under this Plan at the time of payment.
For example, an employee who transfers to a retail store during the year will no
longer be eligible to participate under this program. A terminated employee
cannot use vacation time after the last day worked as a bridge to the bonus
payment date. Contractors or temporary employees are not eligible to participate
in this Plan.
Plan Structure
Threshold, Target and Maximum Award Levels
Depending upon the performance of the Partnership and the Northern Tier
Entities, as well as the Participants’ individual performance, Participants may
generally earn 0% to 150% of their target bonus. Each award level has a
“threshold,” “target” and “maximum” level and a corresponding earned bonus level
as shown in the table below. Generally, 25% of the bonus dollars available for
each Participant are earned upon achieving the “threshold” levels of
performance. Actual bonuses increase with improved Partnership performance.


Payout at Threshold Performance Level


Payout at Target Performance Level


Payout at Maximum Performance Level


25% of Target Award




100% of Target Award


150% of Target Award





Participation Levels


Plan participation levels have been established according to a Participant’s
grade level. Each participation level is expressed as a target bonus, which is a
fixed percentage of annual eligible compensation. The target bonus is not a
maximum bonus opportunity, but



US 2296099v.2

--------------------------------------------------------------------------------

2014 Northern Tier Energy Incentive Compensation Plan    Page 3







rather the level of bonus the Company believes should be earned for targeted
performance levels. Generally, the maximum bonus a Participant may earn is 150%
of the target bonus. Either the Committee or Senior Management, as applicable,
has the discretion to make exceptions as deemed appropriate in their discretion.
Participants may verify their target bonus level with their local human
resources representative.
Performance Measures
Performance measures outline the Performance Metrics and Weightings that will be
considered in calculating bonus payments. The Weightings will vary depending on
the Participant’s specific area of work (Corporate, Refinery, or Retail).


The Company’s Board of Directors has approved the following Performance Metrics
and Weightings applicable to such Performance Metrics for 2014:


 
Corporate
Refinery
Retail
Financial
 
 
 
Consolidated EBITDA
50%
50%
50%
Cost/Budget Achievement:
•    Corporate SG&A
•    Refining Opex & SG&A
•    Retail Opex & SG&A


30%




30%






30%
Total Financial Weighting
80%
80%
80%
Non-Cash / Other Measures
 
 
 
Individual performance /contribution towards goal
20%
10%
20%
Mechanical Availability (96.7%)
 
10%
 
Total Non-Cash Weighting
20%
20%
20%
TOTAL
100%
100%
100%








US 2296099v.2

--------------------------------------------------------------------------------

2014 Northern Tier Energy Incentive Compensation Plan    Page 4







Performance Parameters
The Company’s Board of Directors has approved the following Performance
Parameters for 2014:
 


Threshold
25%


Target
100%


Maximum
150%


EBITDA1 
Cost/Budget Achievement2:
  - Corporate SG&A
  - Refining Opex SG&A
  - Retail Opex SG&A


$287.7




$350.7


$55.5
$178.1
$140.0


$413.7







1 - EBITDA measures are pre-bonus, pre-hedge settlements
2 - Defined as run rate SG&A excluding growth initiatives and/or special
one-time charges


Eligible Compensation


For purposes of calculating eligible compensation, compensation is defined as an
Participant’s base wages and overtime paid in the calendar year. Base wages or
salary, along with overtime, shift premiums, call out, training, vacation, and
holidays as of December 31st will be used to calculate actual bonuses. Eligible
compensation excludes paid items such as allowances, premiums, OI&I, short-term
disability, and any bonus payments made. Compensation earned as a college
intern, co-op, or consultant is not considered eligible compensation.


Bonus Payout for Senior Management


Senior Management, defined as Vice President level and above, may generally earn
0% to 200% of their target bonus. The Committee maintains the discretion to
payout at levels above or below the maximum amount on a case by case basis. All
other aspects of the Plan remain in place as with other Participants.


Other Aspects of the Plan
New Hires
Employees hired prior to December 1, 2014, are eligible for an award based on
their eligible earnings for 2014. Employees hired between December 1 and
December 31, 2014, will not be eligible for an award under the Plan for 2014.
Death or Disability



US 2296099v.2

--------------------------------------------------------------------------------

2014 Northern Tier Energy Incentive Compensation Plan    Page 5







In the event of a Participant’s death or permanent disability prior to receiving
an award but after termination of the Performance Period, a payment of such
award shall be paid to the Participant or to the Participant’s designated
beneficiary (or to Participant’s estate in the event the Participant dies
without previously having designated a beneficiary in writing to the Company).
Retirees
The Committee in its discretion may grant awards to Participants who retire from
service with any Northern Tier Entities. The Committee may use the retiree’s
eligible earnings to calculate the bonus payment.
Participant Performance
Those Participants who are rated “Does Not Meet Expectations” during their
annual performance review will not be eligible to receive a bonus payment.
Participants must be in good standing to be eligible for a bonus.
Payment of Awards
No Participant shall be entitled to an award under the Plan until such award is
approved by the Committee (which will generally be within fifteen business days
after the outside auditors certify the Partnership’s financial statements).
Unless the Committee determines otherwise, a Participant will be eligible to
receive an award under the Plan only if such Participant is a regular full-time
or part-time employee of the Company at the time such awards are paid to
Participants generally.
The Committee has the authority to revise the amount of any bonus payout upward
or downward and to eliminate any bonus payout, in its sole discretion, at any
time, and without consultation, consent or prior notice to Participants.
Selection of Performance Measures and Their Parameters
The Committee has the authority to modify the Performance Metrics, Weightings
and Performance Parameters, in its sole discretion, at any time, and without
consultation, consent or prior notice to Participants.
Determinations by Committee are Binding
All determinations with respect to the decisions under this Plan will be made by
the Committee. In the event of a disagreement on the meaning or application of
either the eligibility requirements or the amount of a bonus to be paid, the
Committee’s good faith decision as to the application or interpretation of the
terms shall be final and binding. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the Northern Tier
Entities, the Company’s legal counsel, independent auditors, consultants or



US 2296099v.2

--------------------------------------------------------------------------------

2014 Northern Tier Energy Incentive Compensation Plan    Page 6







any other agents assisting in the administration of this Plan. Members of the
Committee shall not be personally liable for any action or determination taken
or made in good faith with respect to this Plan, and shall, to the fullest
extent permitted by law, be indemnified and held harmless by the Company with
respect to any such action or determination.
No Guarantee of Employment
A Participant’s participation in the Plan does not ensure such Participant’s
continued employment with the Company. With the exception of those covered under
a collective bargaining agreement, a Participant’s employment continues to be
“at will” and may be terminated at any time by the Company, as applicable, with
or without cause, or by the Participant, notwithstanding that a Participant’s
award under the Plan may thereby be reduced or eliminated.
Modifications to and Revocation of the Plan
The Committee has the authority to modify or revoke the Plan, in its sole
discretion, at any time, and without consultation, consent or prior notice to
Participants.











US 2296099v.2